     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 1 of 9 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   MICHAEL R. SEW HOY (Cal. Bar No. 243391)
     Assistant United States Attorney
 6   Asset Forfeiture Section
           312 North Spring Street, 14th Floor
 7         Los Angeles, California 90012
           Telephone: (213) 894-3314
 8         Facsimile: (213) 894-0142
           E-mail:      Michael.R.Sew.Hoy@usdoj.gov
 9
     Attorneys for Plaintiff
10   United States of America
11                         UNITED STATES DISTRICT COURT
12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                 WESTERN DIVISION
14   UNITED STATES OF AMERICA,               )    NO. CV 2:19-05218
                                             )
15                Plaintiff,                 )    VERIFIED COMPLAINT FOR
                                             )    FORFEITURE
16                    v.                     )
                                             )    19 U.S.C. § 1595a(c)(2)(A)
17   APPROXIMATELY 205,850                   )
     PLASTIC BAGS,                           )    [C.B.P.]
18                                           )
                  Defendant.                 )
19                                           )
20
21         For its claim against defendant Approximately 205,850 Plastic Bags,
22   described more specifically below, plaintiff United States of America alleges as
23   follows:
24                             JURISDICTION AND VENUE
25         1.    This is an in rem civil forfeiture action pursuant to 19 U.S.C.
26   § 1595a(c)(2)(A).
27         2.    This Court has jurisdiction over the matter under 18 U.S.C. §§ 1345
28   and 1355.


                                              1
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 2 of 9 Page ID #:2




 1         3.     Venue lies in this district pursuant to 28 U.S.C. § 1395(b).
 2                                PERSONS AND ENTITIES
 3         4.     The plaintiff in this action is the United States of America.
 4         5.     The defendant in this action is Approximately 205,850 Plastic Bags
 5    (“defendant” or “defendant plastic bags”) and consists of approximately 205,850
 6    plastic bags that were contained within the shipment presented for entry into the
 7    United States of America at the Los Angeles/Long Beach seaport on or about June
 8    27, 2018 as Entry Number 700-45021808.
 9         6.     The defendant was seized on or about July 13, 2018 by the U.S.
10    Customs and Border Protection (“CBP”) and is currently in the custody of CBP in
11    this District, where it will remain subject to this Court’s jurisdiction during the
12    pendency of this action.
13         7.     The interests of Blue Jay Group, LLC, Blue Jay Screen Printing and
14    Kettle River Cannabis Company may be adversely affected by these proceedings.
15                          FACTS SUPPORTING FORFEITURE
16         8.     The defendant was expected to arrive on or about June 10, 2018 via
17   ship at the Los Angeles/Long Beach seaport within a shipment originating in
18   Baoding, China. On or about June 27, 2018, Charles M. Schayer & Company,
19   acting as attorney in fact for the importer of record, submitted Entry Number 700-
20   45021808 to CBP, pursuant to which the importer Blue Jay Group, LLC, sought to
21   import the shipment containing the defendant into the United States. The entry
22   documents and information submitted to CBP included, among other things, a
23   commercial invoice, packing list, bill of lading and an arrival notice. Those
24   documents and information submitted to CBP identified Xiongxian Juren Paper
25   and Plastic Packing Co., Ltd. as the defendant’s seller and entity that had shipped
26   the defendant from China; Blue Jay Group, LLC or Blue Jay Screen Printing as the
27   shipment’s buyer, importer and ultimate consignee; and Charles M. Schayer &
28   Company as the customs broker acting as the importer Blue Jay Group, LLC’s


                                                2
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 3 of 9 Page ID #:3




 1   attorney of record relative to submitting the entry documents and information to
 2   CBP.
 3          9.    In addition, the completed formal entry form identified the defendant
 4   as “Sacks/Bags Plastic Ethylen” with a declared value of $2,740.00, while the
 5   invoice, packing list and bill of lading collectively provided that the items sought
 6   to be imported were 41 cartons housing 200,000 plastic bags. On or about June 21,
 7   2018, CBP examined the shipment containing the defendant.
 8          10.   Based upon the examination, CBP determined that the defendant
 9   constituted drug paraphernalia and was therefore illegal to import into the United
10   States. On or about June 26, 2018, CBP detained the defendant and on or about
11   July 13, 2018, CBP formally seized the defendant.
12          11.   The facts show that the defendant constitutes drug paraphernalia,
13   because the defendant plastic bags (1) prominently display logos that reference
14   “weed” or “cannabis” and identify illustrations of marijuana; (2) include product
15   language that is associated with the marijuana industry; (3) set forth a weight
16   amount on each plastic bag, so consumers know how much marijuana is contained
17   inside the bag; and (4) contain disclaimers on the back of each plastic bag that
18   deliberately and methodically inform potential consumers of the plastic bag’s
19   contents and the adverse health consequences of using marijuana.
20          12.   More specifically, the defendant consists of two different types of
21   plastic bags. One type prominently displays logos that reference “weed” and
22   contains an illustration of marijuana leaves juxtaposed with the product word
23   description “Bag O’ Weed.” This type of defendant plastic bag is displayed below:
24
25
26
27
28


                                               3
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 4 of 9 Page ID #:4




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         13.   The other version of plastic bags contains a product word description,
26   which reads “Evolution Cannabis Co” and is accompanied by a cartoon of a
27   chimpanzee smoking an unknown substance. The second type of plastic bag is
28   displayed below:


                                             4
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 5 of 9 Page ID #:5




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         14.    In additon, each defendant plastic bag references a specific weight
25   (e.g., 1 gram, 1/8 oz., 1/4 oz., 1/2 oz., and 1 oz.), which informs the customer of
26   the weight of the contents on each plastic bag (and therefore the quantity of
27   marijuana inside the bag that the consumer is purchasing). With respect to the
28   approximately 205,850 plastic bags that comprise the defendant, the style of plastic


                                               5
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 6 of 9 Page ID #:6




 1   bags, the weight of the plastic bags, and the total number of each plastic bag of a
 2   specific weight, is set forth below:
 3         Style                                            Total
 4         Evolution – orange (1 gram bags)                 49,800
 5         Evolution – green (1/8 oz. bags)                 49,800
 6         Evolution – orange (1/2 oz. bags)                22,500
 7         Bag O' Weed (1/2 oz. bags)                       19,200
 8         Bag O' Weed (1 oz. bags)                         24,800
 9         Evolution – green (1 oz. bags)                   20,000
10         Evolution - dark orange (1/4 oz. bags)           19,750
11                 Total                                    205,850
12         15.     Further, the back of each defendant plastic bag is in all capital letters,
13   mentions the word marijuana, and contains the following disclaimer:
14         THIS PRODUCT HAS INTOXICATING EFFECTS AND MAY BE HABIT
15         FORMING. SMOKING IS HAZARDOUS TO YOUR HEALTH. THERE
16         MAY BE HEALTH RISKS ASSOCIATED WITH CONSUMPTION OF THIS
17         PRODUCT. SHOULD NOT BE USED BY WOMEN THAT ARE
18         PREGNANAT OR BREAST FEEDING. FOR USE ONLY BY ADULTS
19         TWENTY-ONE AND OLDER. KEEP OUT OF REACH OF CHILDREN.
20         MARIJUANA CAN IMPAIR CONCENTRATION, COORDINATION, AND
21         JUDGMENT. DO NOT OPERATE A VEHICLE OR MACHINERY UNDER
22         THE INFLUENCE OF THIS DRUG. NO PESTICIDES WERE USED DURING
23         THE PRODUCTION OF THIS MARIJUANA.
24         16.     Each defendant plastic bag is also equipped with a ziplock-like seal
25   that prevents foreign substances from contaminating the contents of the defendant
26   plastic bags and preserves the freshness of the contents (i.e., marijuana) of the
27   defendant plastic bags.
28


                                                 6
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 7 of 9 Page ID #:7




 1         17.    CBP appraised the defendant plastic bags at $3,200.00, while, as
 2   mentioned above, the entry documents reflected that the importer declared that the
 3   product’s value was $2,740.00.
 4         18.    Taken in totality, the language on the defendant demonstrates the
 5   plastic bags were designed as drug paraphernalia intended to be used as containers
 6   for illegal narcotics. As mentioned above, both versions of the plastic bags
 7   reference cannabis, weed, and/or marijuana, which would cause a reasonable
 8   customer to infer that the bags would contain or are intended to contain marijuana.
 9         19.    In response to a notice of seizure that contained an election of
10   proceedings form and was sent by CBP to Blue Jay Group, LLC, that company
11   responded by advising CBP that Blue Jay Group, LLC abandoned the defendant
12   and requested that CBP commence administrative forfeiture proceedings relative to
13   the defendant, meaning that Blue Jay Group, LLC, which is explicitly identified as
14   the sole importer in the entry documents, consented to the forfeiture of the
15   defendant.
16         20.    However, by letter dated September 11, 2018, an entirely different
17   company (i.e., Kettle River Cannabis Co.) submitted to CBP a claim to the
18   defendant, and requested that CBP refer the matter to the United States Attorney’s
19   Office for that office to commence judicial forfeiture proceedings and obtain a
20   judicial determination regarding the government’s right to forfeit the defendant.
21         21.    On or about April 10, 2019, Kettle River Cannabis Co. filed an action
22   for the return of the defendant. See, In re Return Of Seized 200,000 Plastic Bags,
23   Case No. 19-CV-02740-FMO(MAAx). The action filed by Kettle River Cannabis
24   Co. is related to the instant action, as both involve the defendant plastic bags.
25                                  CLAIM FOR RELIEF
26         22.    Based on the facts set forth above, plaintiff alleges that there is
27   probable cause to believe that defendant is merchandise introduced or attempted to
28   be introduced into the United States of America contrary to 21 U.S.C. § 863(a)(3)


                                                7
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 8 of 9 Page ID #:8




 1   (prohibiting importation of drug paraphernalia) and its importation or entry is
 2   subject to restrictions or prohibitions imposed by law relating to health, safety or
 3   conservation and the defendant is not in compliance with those rules, regulations or
 4   statutes. The defendant is therefore subject to forfeiture pursuant to 19 U.S.C. §
 5   1595a(c)(2)(A).
 6         WHEREFORE, plaintiff United States of America prays:
 7         (a)    that due process issue to enforce the forfeiture of the defendant;
 8         (b)    that due notice be given to all interested parties to appear and show
 9   cause why forfeiture should be not be decreed;
10         (c)    that this Court decree forfeiture of the defendant to the United States
11   of America for disposition according to law; and
12         (d)    for such other and further relief as this Court may deem just and
13   proper, together with the costs and disbursements of this action.
14   Dated: June 14, 2019                    NICOLA T. HANNA
                                             United States Attorney
15                                           BRANDON D. FOX
                                             Assistant United States Attorney
16                                           Chief, Criminal Division
                                             STEVEN R. WELK
17                                           Assistant United States Attorney
                                             Chief, Asset Forfeiture Section
18                                           __/s/___________________________
19                                           MICHAEL R. SEW HOY
                                             Assistant United States Attorney
20
                                             Attorneys for Plaintiff
21                                           United States of America
22
23
24
25
26
27
28


                                               8
     Case 2:19-cv-05218-FMO-MAA Document 1 Filed 06/14/19 Page 9 of 9 Page ID #:9




1                                         VERIFICATION
2          I, Andrew V. Sperry, hereby declare that:
3          1.     I am the Acting Fines, Penalties & Forfeitures Officer (Los Angeles),
4    Office of Field Operations, U.S . Customs and Border Protection.
5          2.     I have read the above Complaint for Forfeiture and know the contents
6    thereof.
7          3.     The information contained in the Complaint is either known to me
8    personally, was furnished to me by official government sources, or was obtained
9    pursuant to subpoena. I am informed and believe that the allegations set out in the
10   Complaint are true and correct to the best of my knowledge.
11          I declare under penalty of pe1jury under the laws of the United States that
12   the foregoing is true and correct.
13          Executed on June   !j_, 2019 at Lv11J 6f11 ch      , California.

                                               ~/Lb~-A~-.~~
14
15                                                                    1.--4---T
                                                                         Y     -   ~

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                9
